tax_exempt_and_government_entities_division department of the treasury od r internal_revenue_service washington d c jun tl ce rat se u l l xxxxxxxxxxxaxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx legend taxpayer a ira x individual b amount d xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx company m xxxxxxxxxxxx company n xxxxxxxxxxxx dear xxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a withdrew amount d from ira x taxpayer a asserts that her failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to an error committed by individual b of company m taxpayer a represents that in order to safeguard her financial security in the event of economic recession she met with individual b her financial advisor at company m about changing her ira x investments to invest in gold american eagle and silver american eagle coins individual b told taxpayer a that she could not make such an investment through company m and advised her to do some research before withdrawing funds from ira x to purchase physical gold investments taxpayer a represents that individual b did not explain any_tax consequences of the transaction upon additional research taxpayer a decided she would still like to invest in physical gold and contacted a representative of company n who explained that company n could facilitate her request but because the source of the funds to purchase gold would be from her ira that she should speak with her financial advisor accordingly on date taxpayer a contacted individual b via phone to request information on withdrawing funds from ira x to invest in physical gold on date a check was made payable directly to company n company n used amount d to purchase gold american eagle and silver american coins taxpayer a has physical possession of the coins taxpayer a further represents that she was not aware of the income_tax_liability associated with this transaction until she contacted her tax preparer on date to file her federal tax_return and by that time the 60-day rollover period had already expired based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a do not support the assertion that taxpayer a's failure to accomplish a timely rollover was caused due to an error committed by individual b of company m in addition a representative of company n which is a precious metal company and not an ira sponsor advised taxpayer a to speak with her financial advisor accordingly taxpayer a was put on notice that an ira could not be established through company n by the purchase of gold american eagle and silver american eagle coins therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxxx at xxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours om manager employee pians technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxxxx
